MIV THERAPEUTICS, INC.


Unit #1, 8765 Ash Street, Vancouver, British Columbia, Canada, V6P 6T3
____________________________________________________________________________________





October 17, 2006



To:
The Board of Directors of:
BIOSYNC SCIENTIFIC PVT. LTD.
136 Surat Special Economic Zone, G.I.D.C., Sachin-394 230, Surat, Gujarat, India



Dear Sirs:



Re:

Offer to purchase all of the shares of Biosync Scientific Pvt. Ltd. (the
"Company" herein)
from the shareholders of the Company (each such shareholder being a "Vendor"
herein)
by MIV Therapeutics, Inc. (the "Purchaser" herein)
(the Company, the Vendors and the Purchaser being, collectively, the "Parties"
herein)



AGREEMENT IN PRINCIPLE



                    This letter will confirm our recent discussions and the
intention of each of Parties hereto to enter into the basic terms of an
agreement (herein the "Agreement") for the acquisition by the above-referenced
Purchaser from the above-referenced Vendors of all of issued and outstanding
shares (each a "Purchased Share") of the above-referenced Company. We understand
and confirm that the Company is a body corporate subsisting under and registered
pursuant to the laws of India, that the Company is presently engaged in the
business of designing, manufacturing and marketing coated and non-coated
vascular stents and PTCA accessories (collectively, the "Company's Business").
We also understand and confirm that, by entering into this Agreement, the
undersigned authorized signatories for each of the Purchaser, the Company and
one of the principal Vendors intend to move forward toward entering into a more
formal agreement (the "Formal Agreement") pursuant to which each of the Vendors
is expected to agree to sell and the Purchaser will agree to purchase all of the
Purchased Shares from the Vendors upon terms and conditions similar to those as
set forth hereinbelow. At all times the undersigned hereto acknowledge and agree
that the completion of any such Formal Agreement is subject to the prior
ratification and approval of the terms and conditions of any such Formal
Agreement by the Board of Directors and, if applicable, shareholders of the
Purchaser and the Vendors, each of the Vendors and such regulatory authorities
and including, without limitation, all appropriate regulatory authorities in
India, as may have jurisdiction over the Purchaser, the Company and the Vendors
(collectively, the "Regulatory Authorities"). In connection with the foregoing,
therefore, the undersigned hereby acknowledge and agree that the following will
represent the basic terms of a Formal Agreement for the acquisition by the
Purchaser of all of the Purchased Shares from the Vendors.



Article 1
PURCHASE AND SALE OF ALL OF THE PURCHASED SHARES



1.1                  Purchase and sale. Subject to the terms and conditions
hereof and based upon the representations and warranties contained in Articles
"2" and "3" hereinbelow, together with such other terms and conditions and
representations and warranties as are standard in similar share purchase
transactions of this type and as may be evidenced by the final form of Formal
Agreement which replaces this Agreement, and the prior satisfaction of the
conditions precedent which are set forth in Article "4" hereinbelow, the within
Vendor, and the remaining Vendors by virtue of the Formal Agreement thereby,
agree and will agree to assign, sell and transfer at the closing date (the
"Closing Date") all of each Vendor's respective right, entitlement and interest
in and to the Purchased Shares to the Purchaser and the Purchaser agrees to
purchase all of the Purchased Shares from the Vendors on the terms and subject
to the conditions contained in this Agreement.



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 2 -



1.2                  Purchase Price. The total purchase price (the "Purchase
Price") for all of the Purchased Shares will be paid by way of the Purchaser's
issuance and satisfaction of the following to the order and direction of the
Vendors at the closing (the "Closing") on the Closing Date of the terms and
conditions of the Formal Agreement:



the issuance at Closing under the Formal Agreement of an aggregate of 50,000
common shares of the Purchaser (each a "Share"), at a deemed issuance price of
U.S. $0.50 per Share, to the order an direction of the Vendors (the "Issuance");
and



the satisfaction at Closing under the Formal Agreement of any and all
indebtedness of the Company to any institutional creditor(s) who may have
security over the assets of any Vendor in accordance with the terms and
conditions laid down in each of the present "Loan/Financial Assistance
Agreement", "Deed of Hypothecation/Mortgage", "Deed of Guarantee" and any other
documents signed by any such institutional creditors, the Company and/or the
Vendor to secure repayment of such indebtedness of the Company (collectively,
the "Settlement of the Company's Institutional Indebtedness").



1.3                  Resale restrictions and legending of the Share
certificates. The Vendor hereby acknowledges and agrees, and the remaining
Vendors by virtue of the Formal Agreement thereby will acknowledge and agree,
that the Purchaser makes no representations as to any resale restriction
affecting the Shares and that it is presently contemplated that the Shares will
be issued by the Purchaser to the Vendors in reliance upon the registration and
prospectus exemptions contained in certain sections of the United States
Securities Act of 1933 (the "Securities Act") or "Regulation S" promulgated
under the Securities Act which will impose a public trading restriction in the
United States on the Shares for a period of 12 months from the Closing Date.



                    The Vendor hereby also acknowledges and understands, and the
remaining Vendors by virtue of the Formal Agreement thereby will also
acknowledge and understand, that neither the sale of any Shares which the
Vendors may be acquiring, nor any of the Shares, themselves have been registered
under the Securities Act or any state securities laws, and, furthermore, that
the Shares must be held indefinitely unless subsequently registered under the
Securities Act or an exemption from such registration is available. The Vendor
also acknowledges and understands, and the remaining Vendors by virtue of the
Formal Agreement thereby will also acknowledge and understand, that the
certificate(s) representing the Shares will be stamped with the following legend
(or substantially equivalent language) restricting transfer in the following
manner if such restriction is required by the Regulatory Authorities:



"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended, or the laws of any state,
and have been issued pursuant to an exemption from registration pertaining to
such securities and pursuant to a representation by the security holder named
hereon that said securities have been acquired for purposes of investment and
not for purposes of distribution. These securities may not be offered, sold,
transferred, pledged or hypothecated in the absence of registration, or the
availability of an exemption from such registration. Furthermore, no offer,
sale, transfer, pledge or hypothecation is to take place without the prior
written approval of counsel to the company being affixed to this certificate.
The stock transfer agent has been ordered to effectuate transfers only in
accordance with the above instructions.";



and the Vendor hereby consents, and the remaining Vendors by virtue of the
Formal Agreement thereby will consent, to the Purchaser making a notation on its
records or giving instructions to any transfer agent of the Purchaser in order
to implement the restrictions on transfer set forth and described hereinabove.



                    The Vendor also acknowledges and understands, and the
remaining Vendors by virtue of the Formal Agreement thereby will also
acknowledge and understand, that:



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 3 -



 

the Shares are restricted securities within the meaning of "Rule 144"
promulgated under the Securities Act;



the exemption from registration under Rule 144 will not be available in any
event for at least one year from the date of issuance of the Shares to the
Vendors, and even then will not be available unless (i) a public trading market
then exists for the common stock of the Purchaser, (ii) adequate information
concerning the Purchaser is then available to the public and (iii) other terms
and conditions of Rule 144 are complied with; and



any sale of the Shares may be made by the Vendors only in limited amounts in
accordance with such terms and conditions.



1.4                  Costs. The Parties hereto shall bear their own costs in
relation to the negotiation and formalization of this Agreement and the matters
contemplated thereby, including any legal fees, accounting, regulatory and
filing fees and expenses.



1.5                  Standstill provisions. In consideration of the Parties'
within agreement to purchase and sell the Purchased Shares and to enter into the
terms and conditions of this Agreement, each of the Parties hereby undertake for
themselves, and for each of their respective agents and advisors, that they will
not until the earlier of the Closing Date or the termination of this Agreement
approach or consider any other potential purchasers, or make, invite, entertain
or accept any offer or proposal for the proposed sale of any interest in and to
any of the Purchased Shares or the assets or the respective business interests
of the Company or the Purchaser, as the case may be, or, for that matter,
disclose any of the terms of this Agreement, without the Parties' prior written
consent. In this regard each of the Parties hereby acknowledges that the
foregoing restrictions are important to the respective businesses of the Parties
and that a breach by any of the Parties of any of the covenants herein contained
would result in irreparable harm and significant damage to each affected Party
that would not be adequately compensated for by monetary award. Accordingly, the
Parties hereby agree that, in the event of any such breach, in addition to being
entitled as a matter of right to apply to a Court of competent equitable
jurisdiction for relief by way of restraining order, injunction, decree or
otherwise as may be appropriate to ensure compliance with the provisions hereof,
any such Party will also be liable to the other Parties, as liquidated damages,
for an amount equal to the amount received and earned by such Party as a result
of and with respect to any such breach. The Parties hereby also acknowledge and
agree that if any of the aforesaid restrictions, activities, obligations or
periods are considered by a Court of competent jurisdiction as being
unreasonable, they agree that said Court shall have authority to limit such
restrictions, activities or periods as the Court deems proper in the
circumstances.



Article 2


WARRANTIES, REPRESENTATIONS AND COVENANTS
BY THE COMPANY AND BY THE VENDORS





2.1                  Warranties, representations and covenants by the Company
and by the Vendors. In order to induce the Purchaser to enter into this
Agreement and consummate any Formal Agreement, each of the Company and the
Vendor hereby, and each of the Company and the remaining Vendors by virtue of
any Formal Agreement will, respectively, thereby, warrant to, represent to and
covenant with the Purchaser in this Agreement, and in any Formal Agreement as at
the Closing Date, that, to the best of the knowledge, information and belief of
each of the Company and the Vendor herein, and to the best of the knowledge,
information and belief of each of the Company and the Vendors, respectively, in
any Formal Agreement, after making due inquiry and where appropriate and
applicable (and for the purposes of the following warranties, representations
and covenants "Company" shall mean the Company and any subsidiary of the
Company, if any, as the context so requires):



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 4 -



(a)       the Company and the Vendors, if applicable, are duly incorporated
under the laws of their respective jurisdictions of incorporation, are validly
existing and are in good standing with respect to all statutory filings required
by the applicable corporate laws, and the Company and the Vendors have the
requisite power, authority and capacity to own and use all of their respective
business assets and to carry on the Company's Business as presently conducted by
them;



(b)       save and except as will be set forth in the "Company Disclosure
Schedule"; a copy of such Company Disclosure Schedule to accompany the delivery
of any Formal Agreement as contemplated herein; the Company owns and possesses
and has good and marketable title to and possession of all of its business
assets free and clear of all actual or threatened liens, charges, options,
encumbrances, voting agreements, voting trusts, demands, limitations and
restrictions of any nature whatsoever;



(c)       save and except as will be set forth in the Company Disclosure
Schedule and as will be set forth in any Formal Agreement as contemplated
herein, the Company holds all licenses and permits required for the conduct in
the ordinary course of its operations of the Company's Business and for the uses
to which its business assets have been put and are in good standing, and such
conduct and uses are in compliance with all laws, zoning and other by-laws,
building and other restrictions, rules, regulations and ordinances applicable to
the Company and its business assets, and neither the execution and delivery of
this Agreement nor the completion of the transactions contemplated hereby will
give any person the right to terminate or cancel any said license or permit or
affect such compliance;



(d)      the authorized and issued share capital of the Company will be as set
forth in the Company Disclosure Schedule and, as at the Closing Date, all
Purchased Shares of the Company will be issued and outstanding as fully paid and
non-assessable;



(e)       there are no shares in the capital of the Company issued or allotted
or agreed to be issued or allotted to any person other than the Vendors herein;



(f)       the Vendors have good and marketable title to and are the legal,
registered and beneficial owners of all of the Purchased Shares;



(g)       the Purchased Shares are validly issued and outstanding and fully paid
and non-assessable in the capital of the Company and are free and clear of all
actual or threatened liens, charges, options, encumbrances, voting agreements,
voting trusts, demands, limitations and restrictions of any nature whatsoever;



(h)       there are no claims of any nature whatsoever affecting the rights of
the Vendors to transfer the Purchased Shares to the Purchaser and, without
limiting the generality of the foregoing, there are no claims or potential
claims under any relevant family relations legislation or other equivalent
legislation affecting the Purchased Shares;



(i)       the Vendors have the power and capacity to own and dispose of the
Purchased Shares;



(j)       this Agreement and any Formal Agreement as contemplated herein will
constitute a legal, valid and binding obligation of each of the Company and the
Vendors, enforceable against each of the Company and the Vendors in accordance
with its respective terms, except as enforcement may be limited by laws of
general application affecting the rights of creditors;



(k)       as at the execution date of any Formal Agreement as contemplated
herein the Company will not have committed itself to provide any person, firm or
corporation with any agreement, option or right, consensual or arising by law,
present or future, contingent or absolute, or capable of becoming an agreement,
option or right:



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 5 -



 

(i)       to require it to issue any further or other shares in its share
capital, or any other security convertible or exchangeable into shares in its
share capital, or to convert or exchange any securities into or for shares in
its share capital;



(ii)      for the issue and allotment of any of the authorized but unissued
shares in its share capital;



(iii)     to require it to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in its share capital; or



(iv)      to purchase or otherwise acquire any shares in its share capital;



(l)       no other person, firm or corporation has any agreement, option or
right capable of becoming an agreement for the purchase of any of the Purchased
Shares;



(m)       save and except as will be set forth in the Company Disclosure
Schedule, save and except as will be set forth in the Company's audited
financial statements from inception and to and including the Company's most
recently completed reporting period (the "Company's Audited Financial
Statements") which will be provided prior to Closing, and save and except as
will be set forth in any Formal Agreement as contemplated herein, there are no
material liabilities, contingent or otherwise, existing on the date hereof in
respect of which the Company may be liable on or after the completion of the
transactions contemplated by this Agreement other than:



(i)       liabilities disclosed or referred to in this Agreement; and



(ii)      liabilities incurred in the ordinary course of the Company's Business,
none of which are materially adverse to the business, operations, affairs or
financial conditions of the Company;



(n)       the Company's Audited Financial Statements will be true and correct in
every respect and present fairly the financial position of the Company as at its
most recently completed financial period and the results of its operations for
the period then ended in accordance with generally accepted accounting
principles on a basis consistently applied;



(o)       the within Vendor and the Company have the full authority and capacity
required to enter into this Agreement and to perform their respective
obligations hereunder;



(p)       prior to Closing the Company will have obtained all authorizations and
approvals or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities, if applicable, from whom
any such authorization, approval or other action is required to be obtained or
to be made in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Company which will be in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any Regulatory Authority to which the Company may be
subject;



(q)       no dividend or other distribution by the Company will be declared,
paid or authorized up to and including the Closing Date, and the Company has not
and has not committed itself to confer upon, or pay to or to the benefit of, any
entity, any benefit having monetary value, any bonus or any salary increases
except in the normal course of its business;



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 6 -



(r)       save and except as will be set forth in the Company Disclosure
Schedule and as will be set forth in any Formal Agreement as contemplated
herein, there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of each of the Company and the Vendors, after
making due inquiry, threatened against or affecting the Company at law or in
equity or before or by any federal, state, municipal or other governmental
department, commission, board, bureau or agency;



(s)       save and except as will be set forth in the Company Disclosure
Schedule and as will be set forth in any Formal Agreement as contemplated
herein, the Company is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which it is subject or which apply to
it;



(t)       save and except as will be set forth in the Company Disclosure
Schedule and as will be set forth in any Formal Agreement as contemplated
herein, the Company is not, nor until or at the Closing Date will it be, in
breach of any provision or condition of, nor has it done or omitted anything
that, with or without the giving of notice or lapse or both, would constitute a
breach of any provision or condition of, or give rise to any right to terminate
or cancel or accelerate the maturity of any payment under, any deed of trust,
contract, certificate, consent, permit, license or other instrument to which it
is a party, by which it is bound or from which it derives benefit, any judgment,
decree, order, rule or regulation of any Court or governmental authority to
which it is subject, or any statute or regulation applicable to it, to an extent
that, in the aggregate, has a material adverse affect on it;



(u)       until the Closing Date the Company will:



(i)       maintain its assets in a manner consistent with and in compliance with
applicable law; and



(ii)       not enter into any material transaction or assume or incur any
material liability outside the normal course of its business without the prior
written consent of the Purchaser;



(v)       the Company and the Vendors acknowledge that the Shares will be issued
under certain exemptions from the registration and prospectus filing
requirements otherwise applicable under the Securities Act and that, as a
result, the Vendors may be restricted from using most of the remedies that would
otherwise be available to them and will not receive information that would
otherwise be required to be provided to them, and the Purchaser is relieved from
certain obligations that would otherwise apply to it, in either case, under
applicable securities legislation;



(w)       the Company and the Vendors acknowledge and agree that the Shares have
not been and will not be qualified or registered under the any federal or state
securities laws of the United States and, as such, the Vendors may be restricted
from selling or transferring such Shares under applicable law;



(x)       the making of this Agreement, the completion of the transactions
contemplated hereby pursuant to any Formal Agreement and the performance of and
compliance with the terms hereof does not and will not:



(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Company or the
Vendors;



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 7 -



(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which either the Company or the Vendors is subject, or constitute or
result in a default under any agreement, contract or commitment to which either
the Company or the Vendors is a party;



(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which the Company or the Vendors is a party;



(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Company or the Vendors which
is necessary or desirable in connection with the conduct and operations of the
Company's Business and the ownership or leasing of its respective business
assets; or



(v)       constitute a default by the Company or the Vendors, or any event
which, with the giving of notice or lapse of time or both, might constitute an
event of default, under any agreement, contract, indenture or other instrument
relating to any indebtedness of the Company or the Vendors which would give any
party to that agreement, contract, indenture or other instrument the right to
accelerate the maturity for the payment of any amount payable under that
agreement, contract, indenture or other instrument; and



(y)       it is not aware of any fact or circumstance which has not been
disclosed to the Purchaser which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of the Purchaser to enter
into this Agreement or any Formal Agreement.



Article 3
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER



3.1                  Warranties, representations and covenants by the Purchaser.
In order to induce each of the Company and the Vendor to enter into this
Agreement and consummate any Formal Agreement, the Purchaser hereby, and thereby
will, warrant to, represent to and covenant with each of the Company and the
Vendors that, to the best of the knowledge, information and belief of the
Purchaser herein and therein, after making due inquiry (and for the purposes of
the following warranties, representations and covenants "Purchaser" shall mean
the Purchaser and any subsidiary of the Purchaser, if any, as the context so
requires):



(a)       the Purchaser is duly incorporated under the laws of its jurisdiction
of incorporation, is validly existing and is in good standing with respect to
all statutory filings required by the applicable corporate laws;



(b)       the Purchaser has the requisite power, authority and capacity to own
and use all of its business assets and to carry on its business as presently
conducted by it;



(c)       save and except as will be set forth in the "Purchaser Disclosure
Schedule"; a copy of such Purchaser Disclosure Schedule to accompany the
delivery of any Formal Agreement as contemplated herein; and as will be set
forth in any Formal Agreement as contemplated herein, the Purchaser owns and
possesses and has good and marketable title to and possession of all of its
business assets free and clear of all actual or threatened liens, charges,
options, encumbrances, voting agreements, voting trusts, demands, limitations
and restrictions of any nature whatsoever;



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 8 -



 

(d)       this Agreement and any Formal Agreement will constitute a legal, valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its respective terms, except as enforcement may be limited by
laws of general application affecting the rights of creditors;



(e)       all of the issued and outstanding shares of the Purchaser are listed
and posted for trading on the NASD Over-the-Counter Bulletin Board (the
"OTCBB"), and the Purchaser is not in material default of any of its listing
requirements of the OTCBB or any rules or policies of the United States
Securities and Exchange Commission (the "Commission");



(f)       all registration statements, reports and proxy statements filed by the
Purchaser with the Commission, and all registration statements, reports and
proxy statements required to be filed by the Purchaser with the Commission, have
been filed by the Purchaser under the United States Securities Act of 1934 (the
"1934 Act"), were filed in all material respects in accordance with the
requirements of the 1934 Act and the rules and regulations thereunder and no
such registration statements, reports or proxy statements contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading;



(g)       the Purchaser will allot and issue the Shares on the Closing Date in
accordance with section "1.2" hereinabove as fully paid and non-assessable in
the capital of the Purchaser free and clear of all actual or threatened liens,
charges, options, encumbrances, voting agreements, voting trusts, demands,
limitations and restrictions of any nature whatsoever, other than hold periods
or other restrictions imposed under applicable securities legislation;



(h)       the shares in the capital of the Purchaser are not subject to or
affected by any actual or, to the best of the knowledge, information and belief
of the Purchaser, after making due inquiry, pending or threatened cease trading,
compliance or denial of use of exemptions orders of, or action, investigation or
proceeding by or before, any securities regulatory authority, court,
administrative agency or other tribunal;



(i)       save and except as will be set forth in the Purchaser Disclosure
Schedule and as will be set forth in any Formal Agreement as contemplated
herein, there is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or, to the best of the
knowledge, information and belief of the Purchaser, after making due inquiry,
threatened against or affecting the Purchaser at law or in equity or before or
by any federal, state, municipal or other governmental department, commission,
board, bureau or agency;



(j)       at Closing under the Formal Agreement it is presently contemplated
that Mr. Rajesh Vaishnav, a current Vendor and the present mind and management
of the Company, will be employed as the Chief Executive Officer of the Company
under such final and commercially competitive compensation terms as may be
determined in accordance with the terms and conditions of the Formal Agreement;
with the understanding that Mr. Vaishnav, in his role as Chief Executive Officer
of the Company, will be provided by the Board of Directors of each of the
Purchaser and the Company with such operational and administrative supervisory
duties and responsibilities over the Company's Business affairs as may then be
required in order to further the development of the Company's Business interests
in line with the Purchaser's then current business interests (collectively, the
"Company's Employment of Mr. Vaishnav" herein). In this regard the Parties
hereto hereby acknowledge and agree that the commercially competitive terms of
the proposed Company's Employment of Mr. Vaishnav will include, but not be
limited to:



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 9 -



(i)       an initial term of two years from the Closing (the "Initial Term");



(ii)      a monthly fee of INR542,520 per month during the Initial Term
(equivalent to U.S. $12,000 at the exchange rate of INR45.21 on October 17,
2006); and



(iii)     the grant of stock options (each a "Stock Option") to acquire an
aggregate of up to 1,000,000 common shares of the Purchaser, at an exercise
price of U.S. $0.60 per common share and for a period of up to five years from
the date of grant, vesting in the following manner:



(A)       an initial and fully vested Stock Option to acquire up to 250,000 such
common shares of the Purchaser on the Closing;



(B)       a further Stock Option to acquire up to an additional 375,000 such
common shares of the Purchaser on the date which is one year from Closing; and



(C)       a further and final Stock Option to acquire up to an additional an
final 375,000 such common shares of the Purchaser on the date which is two years
from Closing;



(k)       at Closing under the Formal Agreement the Purchaser will make
available to such key management and employees of the Company as the Company may
then designate to the Purchaser, from time to time in its sole and absolute
discretion, a reasonable portion of such incentive stock options as may then be
available for granting under the Purchaser's then stock incentive plan; the
final determination of the actual number, exercise price, exercise period and
vesting provisions, if any, applicable to such incentive stock options
thereunder, being, at all times, in the sole and absolute discretion of the
Company's then "Plan Administrator" as designated thereunder (collectively, the
"Granting of Stock Options");



(l)       as a consequence of the Closing of the Formal Agreement the Purchaser,
as the then parent company to the Company, will provide the Company with such
technical and financial assistance as may be required, from time to time, in the
sole and absolute discretion of the Board of Directors of the Purchaser, in
order to further the development of the Company's Business interests in line
with the Purchaser's then current business interests; and



(m)      it is not aware of any fact or circumstance which has not been
disclosed to the Company and the Vendor which should be disclosed in order to
prevent the representations, warranties and covenants contained in this section
from being misleading or which would likely affect the decision of the Company
and the Vendor to enter into this Agreement or any Formal Agreement.



Article 4
CONDITIONS PRECEDENT TO CLOSING



4.1                  Purchaser's conditions precedent. All of the obligations of
the Purchaser under this Agreement are, and under any Formal Agreement will be,
further subject to at least the following conditions for the exclusive benefit
of the Purchaser fulfilled in all material aspects in the reasonable opinion of
the Purchaser or to be waived by the Purchaser as soon as possible but, unless
specifically indicated as otherwise, not later than five calendar days prior to
the Closing Date:



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 10 -



(a)       the Company and the Vendors shall have complied with all warranties,
representations, covenants and agreements herein and under any Formal Agreement
agreed to be performed or caused to be performed by the Company and the Vendors
on or before the Closing Date;



(b)       the Company and the Vendors shall have obtained all authorizations,
approvals and other actions by, and have made all filings with, any securities
regulatory authority from whom any such authorization, approval or other action
is required to be obtained or to be made in connection with the transactions
contemplated herein, and all such authorizations, approvals and other actions
are in full force and effect and all such filings have been accepted and the
Company and the Vendors are in compliance with, and have not committed any
breach of, any securities laws, regulations or policies of any securities
regulatory authority to which the Company or the Vendors may be subject;



(c)       the Company's Audited Financial Statements will be subject to the
prior review and approval of the Purchaser's auditors so as to ensure that they
are true and correct in every respect and present fairly the financial position
of the Company as at its most recently completed financial period and the
results of its operations for the period then ended in accordance with generally
accepted accounting principles on a basis consistently applied;



(d)       all matters which, in the opinion of counsel for the Purchaser, are
material in connection with the transactions contemplated by this Agreement and
by any Formal Agreement shall be subject to the favourable opinion of such
counsel, and all relevant records and information shall be supplied to such
counsel for that purpose;



(e)       no material loss or destruction of or damage to the Company, any of
its assets, any of the Company's Business or the Purchased Shares shall have
occurred;



(f)       the delivery to the Purchaser by the Company and the Vendors, on a
confidential basis, of all remaining material documentation and information and
including, without limitation, an updated Company Disclosure Schedule and:



(i)       a copy of all material contracts, agreements, reports and information
of any nature respecting the Company, its assets and the Company's Business; and



(ii)      details of any lawsuits, claims or potential claims relating to either
the Company, its assets, the Company's Business or the Purchased Shares of which
either the Company or the Vendors is aware and the Purchaser is unaware;



(g)       the Company and the Vendors will cause the Company, for a period of at
least five calendar days prior to the Closing Date, during normal business
hours, to:



(i)       make available for inspection by the counsel, auditors and
representatives of the Purchaser, at such location as is appropriate, the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Purchaser, provided
such persons do not unduly interfere in the operations of the Company;



(ii)       authorize and permit such persons at the risk and the sole cost of
the Purchaser, and only if such persons do not unduly interfere in the
operations of the Company, to attend at all of its places of business and
operations to observe the conduct of its Company's Business and operations,
inspect its assets and make physical counts of its inventories, shipments and
deliveries; and



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 11 -



(iii)     require the Company's management personnel to respond to all
reasonable inquiries concerning the Company's Business, its assets or the
conduct of its business relating to its liabilities and obligations; and



(h)       the completion by the Purchaser and by the Purchaser's professional
advisors of a thorough due diligence and operations review of both the Company's
Business and the operations of the Company together with the transferability of
the Purchased Shares as contemplated by this Agreement and by any Formal
Agreement.



4.2                  Company's and Vendors' conditions precedent. All of the
obligations of the Company and the Vendors under this Agreement are, and under
any Formal Agreement will be, further subject to at least the following
conditions for the exclusive benefit of the Company and the Vendors fulfilled in
all material aspects in the reasonable opinion of the Company and the Vendors or
to be waived by the Company and the Vendor as soon as possible but, unless
specifically indicated as otherwise, not later than five calendar days prior to
the Closing Date:



(a)       the Purchaser shall have complied with all warranties,
representations, covenants and agreements herein and under any Formal Agreement
agreed to be performed or caused to be performed by the Purchaser on or before
the Closing Date;



(b)       all matters which, in the opinion of counsel for the Company and the
Vendors, are material in connection with the transactions contemplated by this
Agreement and by any Formal Agreement shall be subject to the favourable opinion
of such counsel, and all relevant records and information shall be supplied to
such counsel for that purpose; and



(c)       the completion by the Company and the Vendors and by the Company's and
the Vendors' professional advisors, of a thorough due diligence and operations
review of both the business and operations of the Purchaser.



4.3                  Parties' conditions precedent. The Closing of any Formal
Agreement and the rights, obligations and duties of the Parties arising upon and
prior to the Closing Date shall also be conditional upon and subject to:



(a)       the specific ratification of the terms and conditions of this
Agreement by each of the Board of Directors of the Purchaser, the Company and
the Vendors, if applicable, within 30 calendar days of the due and completion
execution of this Agreement by each of the Parties hereto (collectively, the
"Ratification");



(b)       the completion by each of the Purchaser and the Company of an initial
due diligence and operations review of the other Party's respective business and
operations within 30 calendar days of the prior satisfaction of the Ratification
(the "Initial Due Diligence");



(c)       the execution of a Formal Agreement as between the Company, the Vendor
and the Purchaser on or before November 30, 2006;



(d)       if required under applicable corporate and securities laws, the
receipt of all necessary approvals from any Regulatory Authority having
jurisdiction over the transactions contemplated by this Agreement and by any
Formal Agreement on or before December 31, 2006;



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 12 -



(e)       if required under applicable corporate and securities laws,
shareholders of the Purchaser and/or the Company passing an ordinary resolution
or, where required, a special resolution, approving the terms and conditions of
this Agreement and all of the transactions contemplated hereby, and the
Purchaser and/or the Company sending all required notice to the Purchaser's
and/or the Company's shareholders in connection therewith, or, in the
alternative and if allowable in accordance with applicable corporate and
securities laws, shareholders of the Purchaser and/or the Company holding over
50% of the issued shares of the Purchaser and the Company providing written
consent resolutions evidencing their approval to the terms and conditions of
this Agreement and all of the transactions contemplated hereby together with
certification of any required notice to all shareholders of the Purchaser and/or
Company of such written consent resolutions; and



(f)       the Board of Directors of the Purchaser and/or the shareholders of the
Purchaser, if required, approving of the within Issuance by the Purchaser to the
order and direction of the Vendors of all of the referenced Shares in accordance
with section "1.2" hereinabove, together with such other matters as may be
agreed to as between the Parties hereto prior the completion of the transactions
contemplated by this Agreement.



Article 5
CLOSING AND EVENTS OF CLOSING



5.1                  Closing and Closing Date. The Closing of the within
purchase and delivery of the Purchased Shares, in conjunction with any Formal
Agreement, together with all of the transactions contemplated by this Agreement
and by any Formal Agreement, shall occur on the day which is five calendar days
following the satisfaction of all of the conditions precedent which are set out
in Article "4" hereinabove, or on such earlier or later Closing Date as may be
agreed to in advance and in writing by each of the Parties hereto, and will be
closed at the offices of counsel for the Purchaser, Lang Michener LLP, Lawyers -
Patent & Trade Mark Agents, located at 1500 Royal Centre, 1055 West Georgia
Street, Vancouver, British Columbia, Canada, V6E 4N7, at 2:00 p.m. (Vancouver,
British Columbia, Canada, time) on the Closing Date.



5.2                  Latest Closing Date. If the Closing Date has not occurred
by January 31, 2007 this Agreement will be terminated and unenforceable unless
the Parties hereto agree in writing to grant an extension of the Closing Date.



5.3                  Documents to be delivered by the Company and the Vendors
prior to the Closing Date. Not later than five calendar days prior to the
Closing Date, and in addition to the documentation which is required by the
agreements and conditions precedent which are set forth hereinabove, the Company
and the Vendors shall also execute and deliver or cause to be delivered all such
other documents, resolutions and instruments as may be necessary, in the opinion
of counsel for the Purchaser, acting reasonably, to transfer all of the
Purchased Shares to the Purchaser free and clear of all liens, charges and
encumbrances, and in particular including, but not being limited to:



(a)       a certified copy of an ordinary resolution of the shareholders of the
Company and/or the Vendors, if applicable, approving the terms and conditions of
this Agreement, any Formal Agreement and the transactions contemplated hereby
and thereby or, in the alternative, shareholders of the Company and/or the
Vendors holding over 50% of the issued shares of the Company and/or the Vendors
providing written consent resolutions evidencing their approval to the terms and
conditions of this Agreement, any Formal Agreement and all of the transactions
contemplated thereunder together with certification of any required notice to
all shareholders of the Company and/or the Vendors of such written consent
resolutions;



(b)       all documentation as may be necessary and as may be required by
counsel for the Purchaser, acting reasonably, to ensure that all of the
Purchased Shares have been transferred, assigned and are registerable in the
name of and for the benefit of the Purchaser under all applicable corporate and
securities laws;



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 13 -



(c)       certificate(s) representing the Purchased Shares registered in the
name of the Vendors, duly endorsed for transfer to the Purchaser or irrevocable
stock powers transferring the Purchased Shares to the Purchaser;



(d)       a certificate representing the Purchased Shares registered in the name
of the Purchaser;



(e)       a certified copy of the resolutions of the Board of Directors (and of
the Vendors, if applicable) of the Company authorizing the transfer by the
Vendors to the Purchaser of the Purchased Shares;



(f)       a copy of all corporate records and books of account of the Company
and its subsidiaries and including, without limiting the generality of the
foregoing, a copy of all minute books, share register books, share certificate
books and annual reports of the Company and its subsidiaries;



(g)       all necessary consents and approvals in writing to the completion of
the transactions contemplated herein;



(h)       a certificate of an officer of the Company, dated as of the Closing
Date, acceptable in form to counsel for the Purchaser, acting reasonably,
certifying that the warranties, representations, covenants and agreements of the
Company and the Vendors contained in, respectively, this Agreement and in any
Formal Agreement are true and correct in all respects and will be true and
correct as of the Closing Date as if made by the Company and the Vendors on the
Closing Date;



(i)       the Company's Audited Financial Statements;



(j)       an opinion of counsel to the Company and the Vendors, dated as at the
Closing Date, and addressed to the Purchaser and its counsel, in form and
substance satisfactory to the Purchaser's counsel, acting reasonably, and
including the following:



(i)       the due incorporation, existence and standing of each of the Company
and its qualification to carry on business;



(ii)      the authorized and issued capital of the Company;



(iii)     that all Purchased Shares have been duly authorized and issued and are
fully paid and non-assessable;



(iv)      all necessary steps and proceedings have been taken in connection with
the execution, delivery and performance of this Agreement, any Formal Agreement
and the transactions contemplated herein and therein, respectively; and



(v)       that the Purchased Shares have been duly issued to and registered in
the name of the Purchaser in compliance with all applicable corporate and
securities laws; and



(k)       all such other documents and instruments as the Purchaser's counsel
may reasonably require.



5.4                  Documents to be delivered by the Purchaser prior to the
Closing Date. Not later than five calendar days prior to the Closing Date, and
in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Purchaser shall also
execute and deliver or cause to be delivered all such documents, resolutions and
instruments as are necessary, in the opinion of counsel for the Company and the
Vendors, acting reasonably, to issue to the order and to the direction of the
Vendors the Purchase Price Shares free and clear of all liens, charges and
encumbrances, however, subject to the normal U.S. resale provisions applicable
thereto, and in particular including, but not being limited to:



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 14 -



 

a certified copy of an ordinary resolution of the shareholders of the Purchaser
approving the terms and conditions of this Agreement, any Formal Agreement and
the transactions contemplated hereby and thereby or, in the alternative,
shareholders of the Purchaser holding over 50% of the issued shares of the
Purchaser providing written consent resolutions evidencing their approval to the
terms and conditions of this Agreement, any Formal Agreement and all of the
transactions contemplated thereunder together with certification of any required
notice to all shareholders of the Purchaser of such written consent resolutions;



a certified copy of the resolutions of the directors of the Purchaser providing
for the approval of all of the transactions contemplated hereby and including,
without limitation, each of the matters provided for in section "4.3"
hereinabove;



Share certificate(s), subject to the normal U.S. resale provisions applicable
thereto, representing all of the Purchase Price Issuance Shares issued and
registered to the order and to the direction of the Vendors as notified by the
Vendors to the Purchaser prior to Closing in accordance with section "1.2"
hereinabove;



all necessary consents and approvals in writing to the completion of the
transactions contemplated herein;



a certificate of an officer of the Purchaser, dated as of the Closing Date,
acceptable in form to counsel for the Company and the Vendors, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Purchaser contained in, respectively, this Agreement and in
any Formal Agreement are true and correct and will be true and correct as of the
Closing Date as if made by the Purchaser on the Closing Date;



a form of final and executable employment agreement providing for the proposed
Company's Employment of Mr. Vaishnav as contemplated herein;



written confirmation that the Purchaser has made satisfactory arrangements with
all Company institutional creditors respecting the Settlement of the Company's
Institutional Indebtedness as contemplated herein;



written confirmation from the Purchaser as to the extent to which the
Purchaser's Plan Administrator intends to attend to the Granting of Stock
Options to such key management and employees of the Company as the Company may
then designate to the Purchaser; and



all such other documents and instruments as the Company's and the Vendors'
counsel may reasonably require.



Article 6
ARBITRATION



6.1                  Matters for arbitration. The Parties agree that all
questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 15 -



6.2                  Notice. It shall be a condition precedent to the right of
any Party to submit any matter to arbitration pursuant to the provisions hereof
that any Party intending to refer any matter to arbitration shall have given not
less than two calendar days' prior written notice of its intention to do so to
the other Parties together with particulars of the matter in dispute. On the
expiration of such two calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "6.3" hereinbelow.



6.3                  Appointments. The Party desiring arbitration shall appoint
one arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within ten calendar days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five calendar days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within ten calendar days after
receiving notice of the appointment of the first arbitrator, and if the two
arbitrators appointed by the Parties shall be unable to agree on the appointment
of the chairperson, the chairperson shall be appointed under the provisions of
the Commercial Arbitration Act (British Columbia) (collectively, the
"Arbitration Act"). Except as specifically otherwise provided in this section,
the arbitration herein provided for shall be conducted in accordance with such
Arbitration Act. The chairperson, or in the case where only one arbitrator is
appointed, the single arbitrator, shall fix a time and place in Vancouver,
British Columbia, Canada, for the purpose of hearing the evidence and
representations of the Parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Arbitration Act
or this section. After hearing any evidence and representations that the Parties
may submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the Parties. The expense of the arbitration shall be paid as specified
in the award.



6.4                  Award. The Parties agree that the award of a majority of
the arbitrators, or in the case of a single arbitrator, of such arbitrator,
shall be final and binding upon each of them.



Article 7
TERMINATION



7.1                  Default. The Parties hereto agree that if any Party hereto
is in default with respect to any of the provisions of this Agreement (herein
called the "Defaulting Party"), the non-defaulting Party (herein called the
"Non-Defaulting Party") shall give notice to the Defaulting Party designating
such default, and within 14 calendar days after its receipt of such notice, the
Defaulting Party shall either:



(a)       cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or



(b)       give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.



7.2                  Arbitration. If arbitration is sought, a Party shall not be
deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article "6" hereinabove.



7.3                  Curing the default. If:



(a)       the default is not so cured or the Defaulting Party does not commence
or diligently proceed to cure the default; or



(b)       arbitration is not so sought; or



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 16 -



(c)       the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,



the Non-Defaulting Parties may, by written notice given to the Defaulting Party
at any time while the default continues, terminate the interest of the
Defaulting Party in and to this Agreement.



7.4                  Termination. In addition to the foregoing it is hereby
acknowledged and agreed by the Parties hereto that this Agreement will be
terminated in the event that:



(a)       the entire Ratification is not received within 30 calendar days of the
due and completion execution of this Agreement by each of the Parties hereto;



(b)       a Formal Agreement as between the Company, the Vendor and the
Purchaser incorporating terms and conditions similar to those contained in this
Agreement is not entered into on or before November 30, 2006;



(c)       either of the Parties hereto has not either satisfied or waived each
of their respective conditions precedent prior to Closing in accordance with the
provisions of Article "4" hereinabove;



(d)       each of the conditions specified in section "4.3" hereinabove have not
been satisfied in the manner and within the time periods as specified therein;



(e)       either of the Parties hereto has failed to deliver or caused to be
delivered any of their respective documents required to be delivered by Articles
"4" and "5" hereinabove prior to the Closing Date in accordance with the
provisions of Articles "4" and "5";



(f)       the final Closing has not occurred on or before January 31, 2007 in
accordance with section "5.2" hereinabove; or



(h)       by agreement, in writing, of each of the Company, the Vendor and the
Purchaser;



and in such event, unless waived by each Party hereto in advance and in writing,
this Agreement will be terminated and be of no further force and effect other
than the obligations under Article "8" hereinbelow.



Article 8
GENERAL PROVISIONS



8.1                  Due diligence, confidentiality and non-disclosure. Each of
the Parties shall forthwith conduct such further due diligence examination of
the other Parties as it deems appropriate. Each Party may in a reasonable manner
carry out such investigations and due diligence as to the other Parties, at all
times subject to the confidentiality provisions hereinbelow, as each Party deems
necessary. In that regard the Parties agree that each shall have full and
complete access to the Purchaser's and the Company's books, records, financial
statements and other documents, articles of incorporation, by-laws, minutes of
Board of Directors' meetings and its committees, investment agreements, material
contracts and as well such other documents and materials as the Vendors or the
Purchaser, or their respective counsel, may deem reasonable and necessary to
conduct an adequate due diligence investigation of each such Party, its
respective operations and financial condition prior to the Closing Date. Subject
to the provisions hereinbelow, the Parties, for themselves, their officers,
directors, shareholders, consultants, employees and agents agree that they each
will not disseminate or disclose, or knowingly allow, permit or cause others to
disseminate or disclose to third parties who are not subject to express or
implied covenants of confidentiality, without the other Parties' express written
consent, either: (i) the fact or existence of this Agreement or discussions
and/or negotiations between them involving, inter alia, possible business
transactions; (ii) the possible substance or content of those discussions; (iii)
the possible terms and conditions of any proposed transaction; (iv) any
statements or representations (whether verbal or written) made by either Party
in the course of or in connection with those discussions; or (v) any written
material generated by or on behalf of any Party and such contacts, other than
such disclosure as may be required under applicable securities legislation or
regulations, pursuant to any order of a Court or on a "need to know" basis to
each of the Parties respective professional advisors. Notwithstanding the
provisions of this section, the Parties agree to make such public announcements
of this Agreement promptly upon its execution in accordance with the
requirements of applicable securities legislation and regulations.



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 17 -



 

8.2                  Assignment, amendment and variations. Save and except as
provided herein, no Party may sell, assign, pledge or mortgage or otherwise
encumber all or any part of its interest herein without the prior written
consent of all of the other Parties hereto. This Agreement and any provision
thereof may only be amended in writing and only by duly authorized signatories
of each of the respective Parties hereto. It is hereby acknowledged and agreed
by each of the Parties hereto that where any variation in the terms and/or
conditions of this Agreement or any Formal Agreement is reasonably required by
any of the Regulatory Authorities as a condition of their respective Regulatory
Approval to any of the terms and conditions of this Agreement, any such
reasonable variation, having first been notified to all Parties, will be deemed
to be accepted by each of the Parties hereto and form part of the terms and
conditions of this Agreement. If any such Party, acting reasonably, deems any
such notified variation unreasonable, that Party may, in its sole and absolute
discretion, and within a period of not greater than 10 calendar days from its
original notification and at its cost, make such further applications or
submissions to the relevant Regulatory Authority as it considers necessary in
order to seek an amendment to any such variation; provided, however, that the
final determination by any such Regulatory Authority to any such application or
submission by such objecting Party will be deemed binding upon such Party who
must then provide notification to all other Parties as provided for hereinabove.



8.3                  Notice. Each notice, demand or other communication required
or permitted to be given under this Agreement shall be in writing and shall be
sent by prepaid registered mail deposited in a post office addressed to the
Party entitled to receive the same, or delivered to such Party, at the address
for such Party specified above. The date of receipt of such notice, demand or
other communication shall be the date of delivery thereof if delivered, or, if
given by registered mail as aforesaid, shall be deemed conclusively to be the
third calendar day after the same shall have been so mailed, or 15 calendar days
in the case of an addressee with an address for service in a country other than
a country in which the Party giving the notice, demand or other communication
resides, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.
Either Party may at any time and from time to time notify the other Parties in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.



8.4                  Force majeure. If any Party hereto is at any time prevented
or delayed in complying with any provisions of this Agreement by reason of
strikes, walk-outs, labour shortages, power shortages, fires, wars, acts of God,
earthquakes, storms, floods, explosions, accidents, protests or demonstrations
by environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay. A Party shall, within
seven calendar days, give notice to the other Parties of each event of force
majeure under this and, upon cessation of such event, shall furnish the other
Parties with notice of that event together with particulars of the number of
days by which the obligations of that Party hereunder have been extended by
virtue of such event of force majeure and all preceding events of force majeure.



8.5                  Entire Agreement. This Agreement constitutes the entire
agreement to date between the Parties hereto and supersedes every previous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, between the Parties with respect to the subject matter of this
Agreement.



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 18 -



8.6                  Enurement. This Agreement will enure to the benefit of and
will be binding upon the Parties, their respective heirs, executors,
administrators and assigns.



8.7                  Time of the essence. Time will be of the essence of this
Agreement.



8.8                  Representation and costs. It is hereby acknowledged by each
of the Parties hereto that Lang Michener LLP, Lawyers - Patent & Trade Mark
Agents, acts solely for the Purchaser, and, correspondingly, that each of the
Vendor and the Company has been required by each of Lang Michener LLP and the
Purchaser to obtain independent legal advice with respect to their respective
reviews and execution of this Agreement. Each Party to this Agreement will also
bear and pay its own costs, legal and otherwise, in connection with its
respective preparation, review and execution of this Agreement and, in
particular, that the costs involved in the preparation of this Agreement, and
all documentation necessarily incidental thereto, by Lang Michener LLP shall be
at the cost of the Purchaser.



8.9                  Applicable law. The situs of this Agreement is Vancouver,
British Columbia, Canada, and, subject to the following, the terms and
conditions of this Agreement will be governed exclusively by and construed and
enforced in accordance with the laws and Courts prevailing in the Province of
British Columbia and the federal laws of Canada applicable therein. In addition,
and to the extent required by the laws of India and any government approvals
required therefore, the entering into of this Agreement, together with the
enforceability and closing of any Formal Agreement, will be subject, at all
times, to the laws of the State of Gujarat, India, together with the federal
laws of India applicable therein.



8.10               Further assurances. The Parties hereto hereby, jointly and
severally, covenant and agree to forthwith, upon request, execute and deliver,
or cause to be executed and delivered, such further and other deeds, documents,
assurances and instructions as may be required by the Parties hereto or their
respective counsel in order to carry out the true nature and intent of this
Agreement.



8.11               Severability and construction. Each Article, section,
paragraph, term and provision of this Agreement, and any portion thereof, shall
be considered severable, and if, for any reason, any portion of this Agreement
is determined to be invalid, contrary to or in conflict with any applicable
present or future law, rule or regulation in a final unappealable ruling issued
by any court, agency or tribunal with valid jurisdiction in a proceeding to any
of the Parties hereto is a party, that ruling shall not impair the operation of,
or have any other effect upon, such other portions of this Agreement as may
remain otherwise intelligible (all of which shall remain binding on the Parties
and continue to be given full force and agreement as of the date upon which the
ruling becomes final).



8.12               Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement.



8.13               Counterparts. This Agreement may be signed by the Parties
hereto in as many counterparts as may be necessary, and via facsimile if
necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the effective
execution date as set forth on the front page of this Agreement.



8.14               Consents and waivers. No consent or waiver expressed or
implied by either Party in respect of any breach or default by the other in the
performance by such other of its obligations hereunder shall:



(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;



--------------------------------------------------------------------------------

          



Biosync Scientific Pvt. Ltd.


October 17, 2006



- 19 -



(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;



(c)       constitute a general waiver under this Agreement; or



(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.



ACCEPTANCE AND EXECUTION



                    It is expressly understood and agreed that as soon as
practicable after the execution of this Agreement the undersigned will use their
best efforts to enter into a Formal Agreement incorporating the terms and
conditions hereof, in addition to normal share purchase terms and conditions,
and the undersigned hereto hereby, jointly and severally, covenant and agree to
forthwith, upon request, execute and deliver, or cause to be executed and
delivered, such further and other deeds, documents, assurances and instructions
as may be required by the undersigned hereto or their respective counsel in
order to carry out the true nature and intent of this Agreement and any such any
Formal Agreement. At all times the undersigned hereto acknowledge and agree that
the completion of any such Formal Agreement is subject to the prior ratification
and approval of the terms and conditions of any such Formal Agreement by the
Board of Directors and, if applicable, shareholders of the Purchaser and the
Vendors, each of the Vendors and such Regulatory Authorities as may have
jurisdiction over the Purchaser, the Company and the Vendor.



                    Please acknowledge your acceptance of the general terms of
this Agreement by kindly executing the same in the space provided hereinbelow.
This offer is only open for acceptance until 5:00 p.m. (Vancouver, British
Columbia, time) on October 20, 2006.



Yours very truly,



MIV THERAPEUTICS, INC.


Per:
/s/ Dr. I. Mark Landy
_________________________________________________
Dr. I. Mark Landy, President and a director of the Purchaser





The within offer and terms of this Agreement are hereby accepted by each of the
Company and the within Vendor effective on this 17th day of October, 2006 in
Mumbai India

:





BIOSYNC SCIENTIFIC PVT. LTD.


Per:
/s/ Rajesh Vaishnav
_________________________________________________
Rajesh Vaishnav, Authorized Signatory for the Company
RAJESH VAISHNAV
The Vendor herein



__________